IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,454-01


EX PARTE KOMLANVI EDOH, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1015271 IN THE 176TH DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault and
sentenced to eleven years' imprisonment. The First Court of Appeals affirmed his conviction. Edoh
v. State, No. 01-06-00295-CR (Tex. App.-Houston [1st Dist.] Oct. 25, 2007, no pet.).
	Applicant contends, among other things, that trial counsel rendered ineffective assistance.
The trial court made findings of fact and conclusions of law and recommended that relief be denied.
Based on the trial court's findings of fact and our own independent review of the record, we
conclude that Applicant's claims are without merit. Accordingly, this application is denied.
Filed: March 25, 2009
Do not publish